FORM 6 - K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 As of August 6, 2015 TENARIS, S.A. (Translation of Registrant's name into English) TENARIS, S.A. 29, Avenue de la Porte-Neuve 3rd floor L-2227 Luxembourg (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or 40-F. Form 20-FÖ Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12G3-2(b) under the Securities Exchange Act of 1934. Yes NoÖ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. The attached material is being furnished to the Securities and Exchange Commission pursuant to Rule 13a-16 and Form 6-K under the Securities Exchange Act of 1934, as amended. This report contains Tenaris’s Press Release announcing Tenaris 2015 Second Quarter Results. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: August 6, 2015. Tenaris, S.A. By: /s/ Cecilia Bilesio Cecilia Bilesio Corporate Secretary Giovanni Sardagna Tenaris 1-888-300-5432 www.tenaris.com Tenaris Announces 2015 Second Quarter Results The financial and operational information contained in this press release is based on unaudited consolidated financial statements presented in U.S. dollars and prepared in accordance with International Financial Reporting Standards as issued by the International Accounting Standard Board and adopted by the European Union, or IFRS. Luxembourg, August 5, 2015. - Tenaris S.A. (NYSE, Buenos Aires and Mexico: TS and MTA Italy: TEN) (“Tenaris”) today announced its results for the quarter ended June 30, 2015 in comparison with its results for the quarter ended June 30, 2014. Summary of 2015 Second Quarter Results (Comparison with first quarter of 2015 and second quarter of 2014) Q2 2015 Q1 2015 * Q2 2014 Net sales ($ million) %) %) Operating income ($ million) %) %) Net income ($ million) 72 %) %) Shareholders’ net income ($ million) 66 %) %) Earnings per ADS ($) %) %) Earnings per share ($) %) %) EBITDA** ($ million) %) %) EBITDA margin (% of net sales) % % % *Q1 2015 results had been restated, following a re-evaluation of the carrying value of the Usiminas investment as of September 30, 2014. See “I General Information” to our unaudited consolidated financial statements as of June 30, 2015. **EBITDA is defined as operating income plus depreciation, amortization and impairment charges / (reversals). EBITDA in Q2 2015 includes severance charges of $89 million. If these charges were not included EBITDA would have been $354 million with a margin of 18.9%. Our second quarter sales were down 30% year on year, with our Tubes sales down 45% in North America and 21% in the rest of the world, reflecting activity reductions and customer inventory adjustments. Our EBITDA margin declined significantly reflecting restructuring charges along with production inefficiencies and a higher ratio of fixed costs resulting from low utilization of production capacity. Cash flow from operations amounted to $548 million during the quarter, for a total of $1.4 billion during the first half. Following a dividend payment of $354 million in May 2015, and capital expenditures of $262 million during the second quarter, we maintained a net cash position (cash and other current investments less total borrowings) of $1.8 billion at the end of the quarter. Market Background and Outlook Oil and gas drilling activity in North America continued to decline during the second quarter but, over the last month, the US rig count has shown signs of stabilizing at around 50% of last year’s level. The Canadian rig count is also down over 40% year on year. In most other areas of the world, oil and gas drilling activity continues to decline at a more gradual pace as companies reduce their investments, delaying projects as they adjust costs to the lower oil price environment. Demand for OCTG products this year is being affected by the decline in drilling activity and by inventory adjustments which are ongoing in the Middle East, sub-Saharan Africa and in North America as the level of imports has declined. We expect our revenues to decline further in the third quarter, when we will have an unusually low level of shipments of premium products. Average selling prices will be lower during the second half reflecting lower market prices and a less favorable product mix. Our margins in the third quarter will continue to be affected by low utilization of production capacity, but should improve in the fourth quarter as shipments start to recover. Going into 2016, we expect shipments to continue to recover as customer inventory reductions come to an end and our margins will benefit from cost reduction measures and from the full impact of the current low raw material costs. In the current difficult market conditions, we are advancing with the restructuring of our operations and remain focused on reducing our costs, strengthening our market position and enhancing our service deployment in key regions. Our expected cash flow will allow us to maintain our strong financial position. Analysis of 2015 Second Quarter Results Tubes The following table indicates, for our Tubes business segment, sales volumes of seamless and welded pipes for the periods indicated below: Tubes Sales volume (thousand metric tons) Q2 2015 Q1 2015 Q2 2014 Seamless %) %) Welded %) %) Total %) %) The following table indicates, for our Tubes business segment, net sales by geographic region, operating income and operating income as a percentage of net sales for the periods indicated below: Tubes Q2 2015 Q1 2015 Q2 2014 (Net sales - $ million) North America %) %) South America (4
